DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is responsive to the application Nº 16831046 filed on March 26th, 2020 in which claims 1-19 are pending and ready for examination.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Priority
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
5.	The examiner contends that the drawings submitted on 03/26/2020 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1 and 3-11 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by O’Kell et al. (US Pub. Nº 2016/0107764).

9.	Regarding independent claim 1: O’Kell et al. disclosed a method of manufacturing an aircraft photoluminescent marker that comprises a substrate, the method comprising: 
 	providing an ink or coating ([0027], line 1; the photoluminescent material can be provided in the form of paint) adapted to be cured with ultra violet (UV) radiation ([0072], lines 1-2; the marker is UV cured); 
 	printing one or more markings directly onto the substrate of the photoluminescent marker with the ink or coating ([0013], lines 1-3); and 
 	curing the ink or coating with UV radiation ([0072], lines 1-2; the actual curing step is not shown); 
 	wherein the marking comprises at least one of a pattern, wording, images, blocks, or indicia ([0014], lines 1-2); and 
 	wherein the substrate is one of a photoluminescent material ([0013], lines 1-2; the substrate can be a tape or film incorporating the photoluminescent and/or reflective material) or a housing ([0014], line 1; the outer surface of the aircraft as a housing).

10.	Regarding claim 3: O’Kell et al. disclosed the method of claim 1, wherein the substrate comprises a flexible substrate ([0013], lines 1-2).

11.	Regarding claim 4: O’Kell et al. disclosed the method of claim 3, wherein the substrate is roll fed to the printer ([0013], lines 1-2; tapes and films to be printed are commonly provided in the form of a roll in the art).

12.	Regarding claim 5: O’Kell et al. disclosed the method of claim 1, wherein the photoluminescent material comprises photoluminescent particles dispersed in a resin ([0013], lines 1-3).

13.	Regarding claim 6: O’Kell et al. disclosed the method of claim 1, wherein the substrate comprises a rigid substrate ([0014], line 1; the outer surface of the aircraft is a rigid substrate).

14.	Regarding claim 7: O’Kell et al. disclosed the method of claim 1, wherein the substrate comprises a curved surface ([0014], line 1; the outer surface of the aircraft comprises curves; also see Fig. 2).

15.	Regarding claim 8: O’Kell et al. disclosed the method of claim 1, wherein the coating or ink comprises an optically clear acrylic resin ([0075], lines 1-2).

16.	Regarding claim 9: O’Kell et al. disclosed the method of claim 1, wherein the coating or ink is stretchable ([0056], lines 1-2; polyurethane resin is stretchable).

17.	Regarding claim 10: O’Kell et al. disclosed an aircraft photoluminescent marker manufactured in accordance with claim 1 ([0014], lines 1-2).

18.	Regarding claim 11: O’Kell et al. disclosed an aircraft emergency lighting system comprising one or more photoluminescent markers in accordance claim 1 ([0014], lines 1-2 and [0020], lines 1-4).

19.	Claims 12-17 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by O’Kell et al. (US Pub. Nº 2016/0107764).

20.	Regarding independent claim 12: O’Kell et al. disclosed an aircraft photoluminescent marker ([0046], lines 1-3; also see Fig. 2, reference 2) comprising a substrate ([0013], lines 1-2) and a layer comprising an ink or coating marking printed directly onto the substrate ([0014], lines 1-2), the ink or coating being a composition cured by UV radiation ([0072], lines 1-2; the marker is UV cured) and the marking comprising at least one of a pattern, words, images, blocks, or indicia ([0014], lines 1-2).

21.	Regarding claim 13: O’Kell et al. disclosed the aircraft photoluminescent marker of claim 12, wherein the substrate is one of a housing ([0014], line 1; the outer surface of the aircraft as a housing) and photoluminescent material ([0013], lines 1-2; the substrate can be a tape or film incorporating the photoluminescent and/or reflective material).

22.	Regarding claim 14: O’Kell et al. disclosed the aircraft photoluminescent marker of claim 12, wherein the substrate is flexible ([0013], lines 1-2).

23.	Regarding claim 15: O’Kell et al. disclosed the aircraft photoluminescent marker of claim 12, wherein the cured ink or coating is flexible and/or stretchable ([0013], lines 1-2 and [0056], lines 1-2; polyurethane resin is stretchable).

24.	Regarding claim 16: O’Kell et al. disclosed the aircraft photoluminescent marker of claim 12, wherein the substrate is rigid ([0014], line 1; the outer surface of the aircraft is a rigid substrate).

25.	Regarding claim 17: O’Kell et al. disclosed the aircraft photoluminescent marker of claim 12, wherein the substrate is curved ([0014], line 1; the outer surface of the aircraft comprises curves; also see Fig. 2).

26.	Claims 18-19 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by O’Kell et al. (US Pub. Nº 2016/0107764).

27.	Regarding independent claim 18: O’Kell et al. disclosed an aircraft emergency lighting system ([0020], lines 1-4) comprising at least one photoluminescent marker ([0046], lines 1-3; also see Fig. 2, reference 2), each photoluminescent marker comprising a housing ([0014], line 1; the outer surface of the aircraft as a housing) and an insert ([0013], lines 1-2; the substrate can be a tape or film incorporating the photoluminescent and/or reflective material), the housing being adapted to cover the insert (See Fig. 2), the insert comprising photoluminescent material arranged to be charged through the portion of the housing covering the insert and the housing ([0020], lines 1-4; it is commonly known in the art to charge exit and emergency signs on airplanes through a portion of the housing) further comprising a coating, wherein the coating comprises a UV curable coating ([0072], lines 1-2; the marker is UV cured).

28.	Regarding claim 19: O’Kell et al. disclosed the aircraft emergency lighting system of claim 18, wherein the coating comprises at least one of a patterned finish, a matte finish, a gloss finish, or an anti-glare finish ([0014], lines 1-2 and [0020], lines 1-4).

Claim Rejections - 35 USC § 103
29.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

30.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


31.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over O’Kell et al. (US Pub. Nº 2016/0107764), in view of Yamaoka et al. (JP 2015193143).

32.	Regarding claim 2: O’Kell et al. disclosed the method of claim 1.
 	O’Kell et al. are silent about wherein the UV radiation is emitted by LEDs (light emitting diodes).
 	Yamaoka et al. disclosed a UV curable photoluminescent ink or coating for printing signs, patterns or image ([0052], lines 1-2), wherein the UV radiation is emitted by LEDs (light emitting diodes) ([0050], lines 8-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yamaoka et al. with those of O’Kell et al. by curing the ink or coating with LED ultraviolet in order to reduce power consumption.

Conclusion
33.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
34.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
35.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
36.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853